PER CURIAM.
Reversed. We believe the trial court erred in failing to grant appellant’s motion for relief from judgment. In our view appellant properly established that his guaranty only applied to the first ten percent of the principal amount of the loan in question, and it is undisputed that the ap-pellee bank collected an amount in excess of that guaranty from other sources, thereby rendering appellant’s guaranty moot. Cf Woodruff v. Exchange National Bank of Tampa, 392 So.2d 285 (Fla. 2d DCA 1980). In addition, it is undisputed on this record that appellee bank unconditionally released appellant’s co-guarantors, thereby releasing appellant by operation of law. See Movielab, Inc. v. Davis, 217 So.2d 890 (Fla. 3d DCA 1969).
ANSTEAD, DELL and WALDEN, JJ., concur.